t c memo united_states tax_court estate of w clyde wright deceased brian r wright executor petitioner v commissioner of internal revenue respondent docket no filed date philip j kramer for petitioner raymond m boulanger for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of w clyde wright decedent unless otherwise indicated all section references are to the internal_revenue_code in effect on date the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure after settlement the sole issue for decision is the value as of date the alternate_valuation_date of big_number shares of common_stock of the wilber corp wilber corp findings_of_fact many of the facts have been stipulated and are so found at the time of decedent's death decedent resided in otsego county new york at the time the petition was filed the executor resided in vestal new york petitioner opted to use the alternate_valuation_date of date for purposes of valuing decedent's stock in wilber corp at the time of his death decedent owned big_number shares or percent of the total big_number shares of common_stock of wilber corp wilber corp holds percent of the common_stock of wilber national bank wilber bank or the bank wilber bank is a federally chartered bank wilber corp’s stock is not listed on any stock exchange but is traded infrequently on the over-the- counter market the following schedule identifies as of date the largest shareholders of wilber corp and for each shareholder the number and percentage of shares owned largest shareholders of wilber corp estate of w c wright david wilber farone foundation trust magdeline farone trust anna farone trust jesuits of holy cross sterling harrington shearson lehman hutton ruth fox trust brian r wright number of shares owned percentage of total shares big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total as of date all of the above shareholders had held their shares of stock in wilber corp for many years the shareholders in wilber corp not identified in the above schedule were apparently employees who over the years were given a few shares of stock or local investors and charitable trusts that over the years had obtained a few shares of stock wilber bank was formed in the 1870's as a community bank in oneonta new york wilber bank has had a strong performance record relying mainly on the local rural economy for its business wilber bank's business consists primarily in making agricultural consumer and real_estate loans and in providing typical banking services to small businesses and individuals during the 1970's in an unsuccessful attempt to acquire control of wilber bank the bank of new york made a tender offer for all of the shares of stock of wilber bank well above book_value of the shares and above the over-the-counter price of the shares during the 1980's wilber bank developed a strong loan portfolio from the mid-1980's through september of wilber bank's total assets steadily increased and overall profitability remained constant in february of the shares of stock in wilber corp were split 4-to-1 and increased dividends were declared on the shares also in while much of the nation's banking industry was experiencing an economic downturn due to the savings and loan crisis wilber bank expanded its activity in the oneonta region by acquiring two branches of another local bank as of date wilber bank held assets totaling dollar_figure approximately big_number shares of common_stock of wilber corp were traded each year on the over-the-counter market generally no blocks of wilber corp stock larger than shares were ever traded and the small number of shares of stock in wilber corp that traded in the month of october of traded at an average sales_price of dollar_figure per share on or about date there existed a waiting list of perhap sec_50 investors who were interested in acquiring shares of stock in wilber corp wilber corp's articles of incorporation state that no merger consolidation dissolution or sale of all or of substantially_all of the assets of the corporation may occur without approval of at least percent of the shareholders on date petitioner timely filed decedent’s federal estate_tax_return and for purposes of valuing the big_number shares of stock in wilber corp that decedent owned as of the date of his death petitioner elected to use on the estate_tax_return the alternate_valuation_date of date petitioner attached to the federal estate_tax_return a letter prepared by alex sheshunoff co inc petitioner’s first expert a national investment banking firm that maintains a division specializing in the appraisal of banks and bank stock in which this expert valued decedent’s big_number shares of stock in wilber corp after discounting for various factors at dollar_figure or dollar_figure per share on audit respondent obtained an appraisal of decedent's big_number shares of stock in wilber corp from business valuation services inc bvs respondent's expert considered the same basic factors used by petitioner's expert but applied a control premium valuing decedent's big_number shares of stock in wilber corp at dollar_figure or dollar_figure per share opinion fair_market_value is defined as the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts 411_us_546 3_f3d_625 2d cir affg tcmemo_1992_478 92_tc_312 sec_20_2031-1 estate_tax regs the question of fair_market_value involves a question of fact and the trier of fact must weigh all relevant evidence and draw appropriate inferences 323_us_119 325_f2d_934 8th cir affg tcmemo_1961_347 94_tc_193 79_tc_938 in valuing shares of stock the price at which shares are sold on a stock exchange in an over-the-counter market or otherwise is often the best evidence of the value 83_tc_269 49_tc_108 sec_20_2031-2 estate_tax regs in addition to the selling_price of shares of stock other factors and elements of value are often considered particularly where stock of a nonpublicly traded company is being valued 88_tc_38 sec_20_2031-2 estate_tax regs additional factors that are relevant in valuing shares of stock include the following the economic outlook in general and the condition and outlook of the specific industry the book_value of the stock and financial condition of the company the earning capacity of the company the dividend-paying capacity whether or not the enterprise has goodwill or other intangible value the market price of shares of stock of companies engaged in the same or similar line_of_business the company's net_worth the size of the block of stock to be valued see sec_20_2031-2 estate_tax regs revrul_59_60 1959_1_cb_237 petitioner’s first expert rated wilber bank in comparison to other u s banks with similar total assets with respect to return on assets return on equity asset quality specifically nonperforming loans and liquidity as indicated in the following schedule factors of comparison return on assets return on equity nonperforming loans liquidity rating of wilber bank among u s banks with similar total assets top top bottom bottom in october of an independent report published by first albany corp first albany report a regional investment banking company rated wilber bank as having the highest estimated earnings per share and the second highest estimated dividend payment per share of any upstate new york commercial bank out of the upstate new york commercial banks the first albany report recommended that investors purchase shares of stock in four banks or bank holding_companies one of which was wilber corp in the instant case shares of stock in wilber corp were traded in small quantities in the over-the-counter market on and around the valuation_date at a price of approximately dollar_figure per share both parties' experts appear to have used this figure as a starting point in valuing decedent's big_number shares of stock in wilber corp petitioner's first expert valued the shares of stock in wilber corp at dollar_figure or dollar_figure per share petitioner’s expert utilized the comparable market approach to valuation comparing wilber corp's book_value earnings per share price-to- book-value ratio adjusted book_value and adjusted earnings with those of similarly sized publicly traded banks and bank holding_companies and the income or investment value approach to valuation calculating the net present_value and future earnings_of wilber corp and the return on investment using a 12-percent rate of return also although the size of the block of stock was considered and taken into account in arriving at a value of dollar_figure per share petitioner's first expert testified that he did not factor in a specific and separate discount or premium percentage to reflect the size of the block of stock to be valued for the years subsequent to the valuation_date petitioner's first expert projected for wilber corp a low dividend yield low asset growth low net_income growth low return on average assets and low return on average equity at trial petitioner's second expert focused on the significant size of the block of stock to be valued the limited type and number of investors that would be capable of purchasing the large block of stock namely banks and other financial institutions and the regulatory restrictions that he believed would discourage such investors from purchasing the block of stock petitioner's second expert opined that the october sales_price of approximately dollar_figure per share on the over-the-counter market did not accurately indicate the price that investors would pay for the shares of decedent's stock if all big_number shares became available at the same time petitioner's second expert concluded that the market could only absorb a sale of big_number to big_number shares of stock in wilber corp at the october sales_price of approximately dollar_figure per share and that within a reasonable period of time the increased supply of shares would flood the market and cause the market price of the shares to decrease to perhaps as low as dollar_figure per share both of petitioner's experts opined that a control premium should not be applied to decedent's block of big_number shares because they believed that the shares representing percent of the stock in wilber corp did not constitute a controlling_interest based on their valuations and on their analyses with respect to the number of shares to be valued petitioner's experts concluded that as of date the value of the big_number shares of wilber corp's stock that were owned by decedent at the time of his death was dollar_figure or dollar_figure per share respondent's expert relied primarily on a market transaction approach to valuation in concluding that as of date the value of decedent's shares of stock in wilber corp was dollar_figure or dollar_figure per share respondent's expert acknowledged that in october of the economy was in a recession and that in the northeast region the economy was experiencing a particular downturn due to financial difficulties of its two primary industries defense and finance with respect however specifically to the oneonta new york region respondent's expert concluded that the region because it was more rural and less tied to the defense and finance industries was less likely to be affected by general economic difficulties of the nation and of the northeast region respondent's expert concluded that petitioner's experts' valuations of the shares of stock in wilber corp were unreasonably low and inconsistent with wilber corp's historically strong financial position respondent's expert then relied heavily on a hypothetical scenario in which a single investor or group of investors purchasers might purchase decedent's entire block of stock representing a 8-percent interest in wilber corp and use this block of stock to force the farone family trusts the jesuits of holy cross other charitable trusts and other current holders of shares of stock in wilber corp to sell their shares to the purchasers enabling the purchasers to acquire at least percent or effective_control of wilber corp because of respondent’s expert’s opinion that his hypothetical scenario had a realistic possibility of becoming a reality respondent's expert opined that a conservative control premium of approximately percent should be applied to the average over- the-counter sales_price of dollar_figure per share finally respondent's expert concluded that because the market for shares of stock in wilber corp was thin not for lack of buyers but for lack of willing sellers the size of the block of stock should not be considered significant and no blockage discount should apply although we conclude that petitioner's experts made unreasonably low projections regarding the future financial condition profitability and overall performance of wilber bank we find petitioner's experts generally more credible and their valuation methods and opinions more correct than those of respondent's expert based simply on comparable market data used by each of the experts and in the first albany report the average market price of shares of stock in regional banks similar to wilber bank was approximately dollar_figure per share with respect to respondent's expert's valuation we find his comparable market analysis contradictory and the explanation thereof somewhat cursory we do however agree with respondent's expert's opinion regarding his more positive picture of wilber bank's financial position although wilber bank did experience an increase in the amount of nonperforming loans in we are not convinced that such loans reflected for wilber bank a permanent downturn in profitability in general the shares of stock in wilber corp were in demand and the regional investment community regarded wilber corp to be in excellent condition in view however of the loyalties of the shareholders of wilber corp we find respondent's scenario in which hypothetical investors would purchase decedent’s entire block of big_number shares of stock as well as an additional percent of the shares and thereby gain a 51-percent controlling_interest in wilber corp an unlikely scenario unsupported by the facts in this case there is no credible_evidence that decedent's block of big_number shares of stock in wilber corp should be considered part of a control group also respondent's expert in concluding that decedent' sec_23 8-percent interest should somehow be treated as part of a hypothetical 51-percent controlling_interest effectively ignores the requirement present in wilber corp's articles of incorporation of a 3-percent super majority for decisions regarding the merger consolidation dissolution or sale of all or substantially_all of the assets of the bank respondent argues that a control premium is justified because decedent's block of stock arguably could control one member of the board_of directors and thereby substantially influence corporate action and cause the sale of the bank before a control premium may be applied however something more than substantial influence is required see 94_tc_193 based on our analysis of petitioner's experts’ opinions implicitly reflecting a blockage discount we use as our starting point the dollar_figure per-share value calculated by petitioner's experts adjusting upward this figure based on the excellent financial condition of wilber bank and taking into account the dollar_figure per-share average sales_price of wilber corp stock in the thinly traded over-the-counter market we conclude that on date the value of the big_number shares of stock in wilber corp was dollar_figure or dollar_figure per share to reflect the foregoing decision will be entered under rule
